EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Carlson on 2/24/2021.

The application has been amended as follows: 

Claim 18: “the support surface contacts the floor” on the last line of claim 18 has been amended as --the [[support surface]]side wheel contacts the floor--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claim(s) could either not be found or was not suggested in the prior art of record. The subject matter of independent claim 18 not found was a pallet jack comprising first and second tines movable toward and away from each other by a tine spacing actuator; a side wheel configured to selectively be a lowermost surface of the first tine to facilitate lateral displacement of the first tine relative to the second tine, a spring biasing the side wheel toward the first tine; in combination with the limitations set forth in claim 18 of the instant invention.

The closest prior arts, the combination of Copper (‘548), Dockins et al (‘032) and Nakade et al (‘128) teaches a similar pallet jack, however, does not explicitly teach a use of a spring 

None of the cited prior arts, alone or combined, teaches or renders obvious the allowable subject matter of the instant invention.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778.  The examiner can normally be reached on M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/SEAHEE HONG/Examiner, Art Unit 3723                                                                                                                                                                                                        
LDW
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        February 26, 2021